Citation Nr: 9906520	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  97-24 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than September 20, 
1993, for award of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


REMAND

The appellant had active service from July 1968 to September 
1971.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1996 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which awarded service 
connection for PTSD, effective from September 20, 1993.  The 
appellant has appealed the effective date of the award.  

Review of the claims folder reflects that the VARO received a 
completed VA Form 21-526 from the veteran in June 1990.  On 
that form, the veteran indicated that he had been treated for 
a psychiatric disorder during service and was currently 
receiving treatment while incarcerated at the North Florida 
Reception Center, a penal institution of the Florida 
Department of Corrections.  The VARO thereafter sent medical 
release forms (VA Form 21-4142's) to the veteran which he 
signed and returned in August 1990.  The VARO then forwarded 
a signed release with a letter requesting copies of the 
veteran's medical records to the North Florida Reception 
Center.  

In early September 1990, a reply was received from the 
medical records department of the North Florida Reception 
Center at North Florida Reception Center which indicated it 
could not hon or the executed release on the VA form, but 
rather in order for the veteran's medical records to be 
released, the VA would have to have the veteran execute its 
enclosed release form and then return it to the Department of 
Corrections.  

The Board notes that in a letter received by the VARO on 
August 22, 1990, the veteran notified the VARO that he was 
being released from the institution as of September 1990 and 
provided the address of his mother for "all further 
correspondence".  Nonetheless, the VARO on September 20, 
1990, forwarded the Department of Corrections medical release 
form with a cover letter to the veteran at his "old" 
address at the Lawtey Correctional Institution.  The veteran 
was instructed to complete the attached form and return it to 
the VARO so that processing of his claim could be completed.  

No response was received and there is no indication in the 
record that the veteran ever received the September 20, 1990, 
correspondence.  Therefore, the Board finds that there is a 
good possibility that the claim has remained open since June 
1990.  However, the issue on appeal is the appropriate 
effective date for award of service connection for PTSD.  
Under VA regulations, that will be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(B)(2) (1998).  

The Board notes that the veteran has consistently alleged 
that he received psychiatric treatment at Fort Gordon prior 
to his discharge from service.  He has also alleged that 
while in prison at the Lawtey Correctional Institution he saw 
a psychiatrist on a weekly basis for several years.  Neither 
the veteran's service medical records nor his inmate medical 
records are of record.  These records could provide a basis 
for an effective date earlier than September 1993, for the 
award of service connection for PTSD.

Decisions of the Board must be based on all of the evidence 
available.  Gilbert v. Derwinski, 1 Vet.App. 78 (1990).  The 
duty to assist includes the duty to request information, 
which may be pertinent to the claim.  See Littke v. 
Derwinski, 1 Vet.App. 90 (1990).  Accordingly, the case is 
REMANDED for the following action:

1.  The RO should attempt to obtain 
copies of the veteran's service medical 
records, in particular any "mental 
hygiene" treatment records while the 
veteran was stationed at Ft. Gordon, 
Georgia.  All attempts to obtain the 
service medical records should be 
documented.

2.  The RO should obtain the proper 
medical release form from the Florida 
Department of Corrections.  Subsequently, 
the RO should forward the medical release 
form to the veteran to secure the 
appropriate signed authorization for 
release of information.  Thereafter, the 
RO should contact the Florida Department 
of Corrections and request that they 
provide copies of all inmate treatment 
records and/or reports pertaining to the 
veteran while he was incarcerated at the 
Lawtey Correctional Institution.  All 
pieces of correspondence, as well as any 
medical or treatment records obtained 
should be made a part of the claims 
folder.  If records are not obtained, the 
veteran and his representative should be 
provided with information concerning the 
negative results, and afforded an 
opportunity to obtain the records. 38 
C.F.R. § 3.159 (1998).  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

Thereafter, the originating agency shall 
determine whether the appellant's claim 
may now be allowed.  If the claim is not 
allowed, provide the appellant and his 
representative, if applicable, with an 
appropriate supplemental statement of the 
case indicating that he has a reasonable 
time to respond, and return the case to 
the Board for further appellate 
consideration, if appropriate.

This REMAND is to develop evidence and afford due process. 
The Board intimates no opinion as to the final outcome 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 5 -


